Title: To James Madison from William Kirkpatrick, 14 November 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 14 Novr. 1802.
					
					I had the Honor of addressing you by this Conveyance on the 11 Inst,  as the Vessel is now detained by contrary Winds. I beg leave to wait on you with Extract of a Letter from the House of Wesenberg & Molus of Marseilles dated 25 October last, to the Swedish Consul at Barcelona, and Copy of another from Frans. P. Folsch, Swedish Consul at Marseilles dated 23 October to his Colleague here, by Which you will perceive, that Admiral Cederstrom had Concluded a Peace with the Bashaw of Tripoly, Subject to the Ratification of the King of Sweden, for which Six months are allowed, during which time the Navigation of Swedish Vessels in the Mediterranean, is to be respected by the Tripoline Cruizers.  I have the Honor to be, very respectfully Sir Your most obedient & humble Servt.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
